UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7611


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

KENNETH RAY JOHNSON,

                    Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:07-cr-00316-LMB-1; 1:16-cv-00843-
LMB)


Submitted: April 27, 2021                                         Decided: April 30, 2021


Before KEENAN, WYNN, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth Ray Johnson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Kenneth Ray Johnson appeals the district court’s order denying his motion for

reconsideration of the district court’s order denying relief on his 28 U.S.C. § 2255 motion.

We have reviewed the record and conclude that the district court correctly concluded that

Johnson’s motion was not a true Fed. R. Civ. P. 60(b) motion, but in substance a successive

§ 2255 motion. See United States v. McRae, 793 F.3d 392, 397-99 (4th Cir. 2015); see

also Gonzalez v. Crosby, 545 U.S. 524, 531-32 (2005) (explaining how to differentiate true

Rule 60(b) motion from unauthorized successive habeas corpus motion). Therefore, we

conclude that Johnson is not required to obtain a certificate of appealability to appeal the

district court’s order. See McRae, 793 F.3d at 397-99. However, in the absence of prefiling

authorization, the district court lacked jurisdiction to hear a successive § 2255 motion. See

28 U.S.C. § 2244(b)(3).

       Accordingly, we affirm the district court’s order. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2